Citation Nr: 1503777	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches.  

2.  Entitlement to service connection for migraine headaches, to include as secondary to residuals of a neck injury.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a neck injury, claimed as cervical strain.  

4.  Entitlement to service connection for residuals of a neck injury, claimed as cervical strain


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2014.  A transcript of that hearing is of record.  

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised anew by the record in the Veteran's March 2014 hearing testimony, and has not been adjudicated by the agency of original jurisdiction (AOJ) since that time.  Although TDIU is included in the Form 8 certification, the Board does not have jurisdiction over this matter.  Rice v. Shinseki, which is cited in the Form 8, found that a claim for a TDIU is part of a claim for an increased rating.  22 Vet. App. 447 (2009).  In this case, the Board is considering claims for service connection, not an increased rating.  Moreover, the Veteran perfected his current appeal with a December 2012 Form 9 in response to a November 2012 Statement of the Case, which did not include the issue of a TDIU.  Therefore, the Board does not have jurisdiction over the matter of entitlement to a TDIU, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The reopened claims of entitlement to service connection for migraine headaches and a neck injury, claimed as cervical strain, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since an unappealed December 2006 RO decision that, in relevant part, denied service connection for migraine headaches, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for migraine headaches.  

2.   Evidence received since an unappealed December 2006 RO decision that, in relevant part, denied service connection for residuals of a neck injury, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a neck injury, claimed as cervical strain.  


CONCLUSIONS OF LAW

1.  A December 2006 RO decision that, in relevant part, denied entitlement to service connection for migraine headaches and residuals of a neck injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

2.  The evidence added to the record since the December 2006 rating decision is new and material; the claims for service connection for migraine headaches and residuals of a neck injury, claimed as cervical strain, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Claims to Reopen

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for migraine headaches and residuals of a neck injury was originally denied by a RO decision issued in December 2006; the Veteran did not appeal the decision, nor was any new and material evidence received within the appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the Veteran's claims of service connection for migraine headaches and residuals of a neck injury, claimed as cervical strain, may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Since the last final denial, VA has received private treatment records, a letter from a private physician, VA treatment records, VA examinations, and statements by the Veteran and other lay people.  These include the Veteran's statements that the residuals of his neck injury are the result of parachute jumps during service, as well as a letter from a private physician to this effect.  The evidence also includes a lay statement that the Veteran experienced headaches while in service.  

New and material evidence means evidence not previously received by agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.

On review, the Board finds that VA has received new and material evidence.  The record now contains additional information about the experience of headaches while in service, as well as new information about an in-service event that may have caused the Veteran's neck injury, namely the experience of parachute jumping from aircraft.  The Veteran's credibility is presumed for the purposes of reopening the claims.  See Justus, supra.  As such, his new evidence relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of establishing those claims.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claims of entitlement to service connection for migraine headaches and for residuals of a neck injury, claimed as cervical strain, are reopened.   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for migraine headaches is reopened, and to this extent only, the appeal is granted.   

New and material evidence having been received, the claim of entitlement to service connection for residuals of a neck injury, claimed as cervical strain, is reopened, and to this extent only, the appeal is granted.  


REMAND

A May 2013 VA examination found that, "[d]ue to single documented evidence of cervical pain without chronicity of symptoms during military service, it is less likely that the [Veteran's] current cervical spine condition is related to military service."  In keeping with this conclusion, the only pertinent finding from the Veteran's service treatment records (STRs) related to the Veteran's neck or cervical spine disability included in the report was a single August 1988 entry of neck pain.  However, the Board finds additional relevant entries in the Veteran's STRs, namely two September 1988 entries of upper back pain, the latter of which discusses muscle spasm, which is reminiscent of the August 1988 notation of neck spasm.  The opinion also lacks discussion of the Veteran's contention that his disability was caused by parachuting from aircraft during service.  As the examiner's opinion does not consider these pertinent facts, a supplemental opinion should be obtained upon remand.  See Reonal v Brown, 5 Vet. 458, 461 (1993).  

A May 2013 VA examination also provided an opinion as to the Veteran's migraine headaches, nothing that "[d]ue to no documented evidence of headache and without chronicity of symptoms during military service, it is less likely that the [Veteran's] current headache condition is related to military service."  In spite of providing an opinion using the "at least as likely as not" standard, the examiner also indicated that his opinion was intended to show that the Veteran's headaches condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The Board notes that although the Veteran reported experiencing headaches prior to entering service in his report of medical history and in his hearing testimony, headaches were not noted in his induction examination.  Therefore, the presumption of soundness attaches, and has not been rebutted by clear and unmistakable evidence.  38 C.F.R. § 3.304(b).  The appropriate standard in this case is thus whether it is at least as likely as not that the Veteran's migraine headaches were caused by service.  In addition to the confusion as to the correct standard, the examination opinion is inadequate because it does not consider a November 1986 notation in the Veteran's service treatment records (STRs) that the Veteran complained of a headache, or the new lay statement by fellow service member D.A. that the Veteran experienced frequent headaches in service, but did not go to sick call.  A supplemental opinion should be obtained in this matter as well.  See Reonal, supra.  

The Board also notes that the Veteran has asserted in his hearing testimony that he is in receipt of disability benefits from the Social Security Administration (SSA).  Records relating these benefits are not associated with the claims file, and the AOJ should attempt to obtain them upon remand.  38 C.F.R. § 3.159(e).    

In his hearing testimony, the Veteran also discussed a November 2013 surgery and noted that he had attempted to obtain private treatment records from a Dr. J.B., but had been unable to locate the doctor.  The AOJ should attempt to obtain these records upon remand as well.  38 C.F.R. § 3.159(c).    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the information and evidence necessary to substantiate a claim for service connection for migraine headache disability as secondary to a service-connected disability.

2.  After obtaining any necessary authorizations or additional information from the Veteran, attempt to contact Dr. J.B. and the medical facility where the Veteran underwent his November 2013 surgery, and request treatment records related to the Veteran.  

All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

3.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

4.  After completing the above development, forward the claims file to the May 2013 examiner, if available, and request the following supplemental opinions:

(a.)  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches disability is caused by or related to the Veteran's military service.  The examiner is informed that the Veteran is presumed to have been physically sound when he entered service.  The examiner must specifically discuss the November 1986 notation in the Veteran's service treatment records (STRs) that the Veteran complained of a headache, as well as the lay testimony from D.A. that the Veteran frequently suffered from headaches in service without seeking treatment.  

(b.)  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches disability is proximately due to, or chronically aggravated by, residuals of a neck injury.

(c) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a neck injury, claimed as cervical strain, is caused by or related to the Veteran's military service, to include parachute jumping from aircraft.  The examiner must specifically discuss the August 1988 entries of neck pain and spasm as well as the two September 1988 entries of upper back pain.  

A rationale must be provided for any and all opinions expressed.  

If the May 2013 VA examiner is not available, forward the claims folder to an appropriate clinician to address the opinions requested above.  If additional examination of the Veteran is deemed necessary in order to render the requested opinions, such examination should be scheduled.

5.  After completing the above development, adjudicate the reopened claims de novo, to include service connection for migraine headaches as secondary to residuals of a neck injury.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


